Case 2:21-cv-03832-MCS-AFM Document 17 Filed 08/10/21 Page 1 of 2 Page ID #:297



    1
    2
                                                              JS-6
    3
    4
    5
    6
    7
                           UNITED STATES DISTRICT COURT
    8
                         CENTRAL DISTRICT OF CALIFORNIA
    9
   10   STACEY ESPARZA,
   11                                          Case No.: 2:21-cv-03832-MCS-AFM
                         Plaintiff,
   12                                          ORDER GRANTING JOINT
                         vs.                   STIPULATION TO REMAND
   13
        FORD MOTOR COMPANY; FORD OF
   14   MONTEBELLO; and DOES 1 through
        10, inclusive,
   15
                         Defendants.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:21-cv-03832-MCS-AFM Document 17 Filed 08/10/21 Page 2 of 2 Page ID #:298



    1                                      ORDER
    2         The Court, having considered the Joint Stipulation to Remand this action
    3   to the Superior Court of the State of California for the County of Los Angeles
    4   filed by the Parties, and upon finding that good cause exists, hereby ORDERS as
    5   follows:
    6              1. This action is remanded to the Superior Court of the State of
    7                California for the County of Los Angeles (LASC Case No.
    8                21STCV08085) for all purposes.
    9
   10   IT IS SO ORDERED.
   11
   12
        DATED: August 10, 2021
   13
                                         By:
   14                                          Honorable Mark C. Scarsi
   15                                          United States District Court Judge

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
